Case 1:15-cv-00382-HSO-JCG Document 334-3 Filed 01/10/19 Page 1 of 4

EXHIBIT 3
Case 1:15-cv-00382-HSO-JCG Document 334-3 Filed 01/10/19 Page 2 of 4

Douglas Handshoe —

From: Douglas Handshoe <earning04@gmail.com>
Sent: Thursday, May 10, 2018 3:46 PM

To: ‘foodvacation Canada’

Subject: RE: 15-cv-382

Mr. Leary:

You threats of counter claims and new facts are worthless from my perspective as worst case I'll simply auction them off
on the steps of the Stone County Courthouse. Same goes for your threats of continued litigation.

Here are my terms to settle this matter:

1. Immediate payment of $180,000 US Dollars.

2. {would be open to other terms including confidentiality.

3. | would be open to taking less money in exchange for a video of you and Mr. Perret apologizing for misusing the
Canadian legal system and trying to suppress free speech through submission of Misrepresented takedown
notices and defamation actions.

Should you wish to settle 12cv90 this would be my terms for that matter:

1. Immediate payment of 47,900 plus accumulated judicial interest from the date of the original judgment.
2. Payment of % of the accumulated contempt fine.

if you wish to offer Slabbed New Media money to remove posts and its creative works Slabbed New Media would do so
for $425,000.

Thank you.

Doug Handshoe

Slabbed New Media LLC
Post Office Box 788
Wiggins, MS 39577-0788
Phone: (601) 928-5380
www.slabbed.org

From: foodvacation Canada <foodvacation@gmail.com>
Sent: Wednesday, May 09, 2018 7:31 AM

To: Douglas Handshoe <earning04@gmail.com>
Subject: Re: 15-cv-382

Mr. Handshoe:

Thanks for your quick response. This is a confidential communication made with the intent of settling legal disputes. It is
not to be used in any other context.

As a baseline, should we not reach an agreement, | will be re-filing the existing counterclaims against you with
augmented factual detail. Also
 

Case 1:15-cv-00382-HSO-JCG Document 334-3 Filed 01/10/19 Page 3 of 4

| will seek leave to file an amended and/or supplementary pleading and to add additional parties to the action in district
court; and/or to file a separate action in district court. | sincerely hope we can resolve this matter.

| propose the following:

1.
2.

10.

11.

A global settlement including all outstanding conflicts & issues, including those involving TPL & V. Perret.

| will drop all existing or anticipated counterclaims against you, Slabbed New Media, and other possible third
parties related to you. | will not file any countercclaims and will not seek leave to amend or to file a
supplementary pleading.

TPL, V. Perret, and | will not pursue enforcement of any extant judgments against you. We will also not pursue
any new actions based on the current status quo.

We will file a joint motion with the Court indicating all issues in 15-cv-382 have been resolved and seek
dismissal.

You will remove the five photographs at issue from publication and eliminate them from Slabbed's servers.

You will also remove all Slabbed publications concerning TPL, V. Perret, and myself and you will not republish
them.

You will contact the court in 12-cv-90 and indicate that the issue of post-judgment discovery is moot and have
any contempt citations expunged.

You, Slabbed New Media, and Bobby Truitt will agree that the attorney's fee judgment in 12-cv-90 is satisfied.
You will permanently remove the YouTube video from publication and you will amend your copyright of the
video to indicate you used copyrighted still images belonging to TPL in the video that did not belong to you.
You will contact the Clerk of Stone County and/or the Sherrif of Stone County and reverse your (illegal) purchase
of TPL, V. Perret, and my judgment debt against you. We in turn will agree not to pursue collection of that
judgment debt as indicated above. We will also agree not to pursue any action based on your purported
acquisition of the judgment debt.

Should you breach the terms of the settlement, we shall have the right to pursue collection of the extant
judgment against you, and to pursue new actions.

Let me know your thoughts.

Sincerely,

Charles L. Leary

On Mon, May 7, 2018 at 10:45 PM, Douglas Handshoe <earning04@gmail.com> wrote:

Mr. Leary

!am more than happy to listen to any offer to settle that you may have.

Doug Handshoe

Slabbed New Media LLC

Post Office Box 788

Wiggins, MS 39577-0788
 

Case 1:15-cv-00382-HSO-JCG Document 334-3 Filed 01/10/19 Page 4 of 4
Phone: (601) 928-5380

www.slabbed.org

From: foodvacation Canada <foodvacation@gmail.com>
Sent: Monday, May 07, 2018 2:14 PM

To: Douglas Handshoe <earning04@gmail.com>
Subject: 15-cv-382

Mr. Handshoe:

| am writing to let you know | remain open to settlement of this dispute. Now would be an opportune time before | re-
file my counterclaims.

Please let me know if you have any interest.

Sincerely,

Charles L. Leary
